Citation Nr: 9911327	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated at 30 percent 
disabling, to include consideration of a total rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to June 1969.  

This matter originates from a July 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which denied a rating in excess of 30 
percent for service-connected PTSD. 

The BVA, in January 1998, remanded this case to the RO for 
further development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.	The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, disturbances of motivation and mood, 
nightmares, insomnia, fair insight and judgment, difficulty 
in establishing and maintaining effective work and social 
relationships, and considerable social and industrial 
impairment.  

3.	The veteran's service-connected PTSD precludes him from 
engaging in some form of substantially gainful employment 
which is available in the national economy, and which is 
consistent with his education and occupational experience.	

CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.129, 4.130, 4.132, Diagnostic Codes 9411 (1996), 
9411 (effective November 7, 1996).

2.	A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 4.16 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In June 1992, the veteran was granted service connection for 
PTSD and assigned a 30 percent evaluation.  The 30 percent 
evaluation has remained in effect since that time.

Of record is a disability determination by the Social 
Security Administration (SSA), dated in January 1996, which 
found that the veteran had been disabled since March 1990.  
The diagnoses upon which the disability determination was 
based included PTSD (primary diagnosis) and chronic 
obstructive pulmonary disease (COPD) (secondary diagnosis).  
In its December 1995 decision, the SSA found that the 
veteran's PTSD imposed a moderate limitation on his ability 
to maintain attention and concentration for extended periods 
and in the ability to respond appropriately to changes in the 
work setting.  In this decision, the SSA found that the 
combination of the veteran's PTSD and breathing problems 
prevented him from performing all work.  Also of record are 
the records upon which the determination was based.  These 
records include a December 1995 SSA Office of Administrative 
Appeals (OHA) psychiatric review technique form which 
indicated that the veteran's PTSD imposed moderate 
restrictions of activities of daily living, moderate 
difficulties in maintaining social functioning, and often 
deficiencies of concentration, persistent or pace resulting 
in failure to complete tasks in a timely matter (in work 
setting or elsewhere).  However, it was also indicated in 
this form that the veteran's PTSD symptoms did not result in 
complete inability to function independently outside the area 
of one's home.  The SSA also considered a professional 
opinion from Robert J. Marshall, M.D., dated in November 
1995.  Dr. Marshal stated that the veteran's physical 
impairments from March 1990 to June 1995 were moderate COPD 
and PTSD under reasonable control.  He stated that there was 
no significant progression of disability over the 
quinquennium.  Other records which SSA relied on in making 
its decision included private psychiatric treatment records 
from Mountain Comprehensive Care Center dated from February 
1992 to June 1993, an April 1992 VA examination report, VA 
outpatient treatment records dated from April to December 
1992, a December 1992 private psychiatric examination report 
from Mountain Home Comprehensive Care Center, a January 1993 
SSA Division for Disability Determination psychiatric 
examination report, a February 1993 individual functional 
capacity assessment, a June 1994 SSA OHA psychiatric review 
technique form, and a November 1994 private psychiatric 
statement from Teresa O'Brien, an outpatient therapist at 
Mountain Comprehensive Care Center.  The foregoing medical 
records pertain primarily to treatment of the veteran's PTSD 
symptomatology.  

In an April 1996 private psychiatric examination report, Rosa 
Kathleen Riggs, M.D., stated that in regard to functional 
capacity, the veteran was noted to spend his time watching 
TV, drinking coffee, and walking around his house.  His 
social interaction was limited to attending veteran meetings.  
The veteran was noted to sometimes get along with his spouse 
and children, but did not get along with his sisters or other 
family members.  Although he got along with his friends, he 
did not get along with people in general.  He was reported to 
feel often irritable, short tempered, depressed and 
withdrawn.  The veteran's employment history subsequent to 
Vietnam was limited to working in mines.  He did not interact 
well with supervisors or peers.  He was unable to hold 
employment due to lung disease, causing him to not be able to 
work in the mines.  The veteran last worked in 1990.  On 
recall testing, he could not remember three items.  

On mental status examination, the veteran was reported to be 
at times on edge, sad, and depressed.  He was relevant, 
coherent, and circumstantial, but he was mainly logical, 
sequential and pertinent.  He was noted to experience 
nightmares.  The veteran was reported to pull guard duty in 
his sleep.  He prowled day and night and kept a gun close by.  
He could not go out around large crowds of people.  He had 
memories of one shell wiping out a whole company.  When 
someone came around the veteran, he indicated that he would 
spin around ready to hit.  Also, when the veteran heard 
helicopters or was in hot, humid weather, he recalled his 
experiences in Vietnam.  It was noted that the veteran could 
not be trustful of people after Vietnam.  He experienced 
anxiety attacks where he felt like his head would explode.  
Other symptoms included dry throats, shaking, breathing 
difficulty, and feelings of dying.  These anxiety attacks 
could occur at least 4 or 5 times a week.  He had crying 
spells.  The veteran was reported to have no hope for the 
future and felt like committing suicide.  He also felt 
worthless, useless, and hopeless.  The veteran avoided people 
and would go off to be by himself a lot.  The diagnoses were 
PTSD with depression and anxiety attacks.  His condition was 
noted to have worsened, rather than improved, since Vietnam.  
The veteran's prognosis was reported to be poor.  It was Dr. 
Riggs' opinion that the veteran was "totally and permanently 
100 percent disabled."

In a March 1996 private psychiatric evaluation report from 
James Eden, M.D., of the Clinch Valley Psychiatric Center, 
the veteran was noted to have appeared as a depressed 
individual whose personal hygiene was good.  The veteran 
complained of depression.  He felt useless and worthless and 
down in the dumps.  He was reported to get little pleasure 
out of life and preferred to be alone.  He had given up most 
activities and interests.  There were nightmares regarding 
his Vietnam experiences.  He also experienced flashbacks 
during the daylight hours of his combat experience which were 
set off by gunshots, helicopters, trucks backfiring, and the 
smell of diesel smoke.  The veteran was noted to take several 
hours to fall asleep at night and would wake up throughout 
the night.  His appetite was sporadic.  He spent most of his 
time around the house.  He was reported to rarely visit or 
socialize and had no hobbies or interests.  

On mental examination, the veteran was observed to seem 
anxiety ridden, apprehensive, and ill at ease at the time of 
the interview.  He was reported to experience 
hyperventilation, tachycardia, pain and pressure in his 
chest, choking sensations, and feelings of fear and impending 
doom.  His affect was normal and his mood was depressed.  He 
was psychomotor retarded.  He had appetite and sleep 
disturbance along with feelings of worthlessness, loss of 
interests in activities, trouble with concentration and 
difficulty with socialization.  The veteran was spontaneous 
during the interview and expressed himself adequately.  He 
denied auditory and visual hallucinations and there was no 
evidence that he suffered from a psychotic illness.  He 
appeared alert and did not appear confused.  The veteran's 
remote memory was adequate, but he had trouble with immediate 
and recent memory and with concentration.  He could not state 
similarities between objects or interpret proverbs and had 
trouble calculating using serial sevens.  The diagnosis was 
PTSD and his prognosis was reported to be poor.  
  
In a March 1996 private statement from Theresa O'Brien, an 
outpatient therapist of the Mountain Comprehensive Care 
Center, the veteran was reported to have been receiving 
treatment since December 1992.  He was noted to be presently 
receiving individual psychotherapy and chemotherapy with the 
staff psychiatrist.  He was reported to suffer from 
hypervigilance, sleep disturbances, avoidance behaviors, 
flashback episodes, combat dreams, and cognitive distortions 
of Vietnam experiences (castrophizing).  Medications were 
noted to have moderately reduced the intensity of his 
symptoms.  Functioning with family and social was 
limited/restricted.  The veteran's diagnosis was reported to 
be severe, complicated PTSD with panic disorder with 
agoraphobic and depression.

On VA Mental disorders examination in June 1996, the veteran 
complained of suffering from flashbacks on a daily basis.  He 
was reported to suffer from intrusive day thoughts about his 
Vietnam experiences.  He had nightmares and would wake up in 
cold sweats.  These symptoms existed on a daily basis.  His 
sleep was poor and he was up at all hours of the night 
pulling guard duty.  He heard voices which would wake him up 
and he could hear people screaming.  The veteran was noted to 
have a problem with his temper that caused him to have 
hardships with other people.  He stayed by himself most of 
the time and enjoyed isolation.  He did have some difficulty 
with his memory and difficulty remembering numbers in 
particular.  There was some difficulty with concentration. 

The VA examiner indicated that the veteran was casually 
groomed.  His eye contact was alert and his quality of speech 
was normal and relevant.  The veteran was oriented to person, 
place, and time.  His memory was gauged to be intact and his 
intellectual functioning was gauged to be in the average 
range.  His mood was dysphoric and he appeared depressed.  
His affect was flat.  There was no current suicidal or 
homicidal ideation.  He had suicidal ideation in the past and 
denied any past homicidal ideation.  He denied any psychotic 
symptoms.  His impulse control appeared to be contained, 
although he reported a history of being explosive.  He had 
been verbally and physically violent in the past.  His 
insight and judgment appeared to be fair.  He suffered from 
nightmares and insomnia.  The Global Assessment of 
Functioning (GAF) score was reported to be 70.  The results 
of the veteran's Minnesota Multiphasic Personality Inventory 
were reported to indicate that people with the veteran' 
profile tended to feel tense, fearful, and have difficulty 
with concentration.  Additionally, they were noted to 
sometimes present with symptoms of depression, PTSD, ruminate 
about suicide, and be socially withdrawn and lack contact 
with society.  The diagnosis was PTSD and dysthymic disorder.    

In a March 1997 private statement from Theresa O'Brien, 
outpatient therapist from the Mountain Comprehensive Care 
Center, it was reported that the veteran continued to receive 
psychiatric treatment.  He was noted to be active with 
recommendations for a Vietnam veterans group twice monthly, 
individual psychotherapy as required, and chemotherapy.  The 
veteran's treated diagnosis was reported to be severe, 
complicated PTSD with panic disorder and agoraphobia and 
depression.  His symptoms included sleep disturbances, with 
nightmares and combat dreams, hypervigilance, avoidance and 
isolation behaviors, and cognitive distortions of Vietnam 
experiences (castastrophizing).  It was reported that 
medications and treatment had helped to moderately reduce the 
intensity of his symptoms.  The veteran continued to 
demonstrate limited and restricted functioning with family 
and social situations.

VA mental disorders examination of April 1997 indicated that 
the veteran found it difficult to get along with people since 
his return from Vietnam.  He had a history of temper problems 
on the job and physical altercations with co-workers.  He 
stopped working in March 1990 due to PTSD and mining related 
illnesses.  His PTSD caused him to not be able to work due to 
nervousness.  He found that he could not rest at night 
because nightmares broke his sleep pattern.  He also found it 
extremely difficult to get along with people.  Loud noises 
such as explosions or loud machinery were often intrusive.  
Subjectively, the veteran reported a history of having 
nightmares.  He reported waking up in cold sweats.  His 
nightmare activity developed in 1969, after returning home 
from Vietnam.  There were flashbacks triggered by 
helicopters, noises, and/or aircraft.  There was exaggerated 
startle response.  He was often bothered by loud noises.  He 
became extremely jumpy, fidgety, and real nervous.  He 
described a history of an explosive temper that developed in 
Vietnam.  There were feelings of rage which depended on the 
current situation he was in and instances of feeling mad for 
no reason.  He had had a violent attitude since Vietnam.  He 
also had a history of being verbally aggressive with people.  
The veteran was reported to isolate himself.  His 
relationship with his wife was reported to be both good and 
bad.  He reported that he would wake up because of 
nightmares.  He had a history of hypervigilance.  He pulled 
guard duty around his house and paced the perimeter outside 
his house as well.  He routinely checked windows and doors.

On mental status examination, the veteran was noted to appear 
casually groomed.  His eye contact was alert.  His quality of 
speech was normal and relevant.  He was oriented to person, 
place and time.  His memory was intact.  His intellectual 
functioning was gauged to be within the average range.  His 
mood was dysphoric.  His affect was flat.  The veteran 
reported a history of suicidal and homicidal ideation, but 
denied any current problems in this area.  He denied any 
psychotic symptoms.    The veteran's impulse control was 
contained.  However, he reported that he had been explosive 
in the past, both verbally and physically.  His insight and 
judgment appeared to be fair.  The veteran reported suffering 
from nightmares and insomnia.  The diagnosis was PTSD and 
dysthymic condition.  The current GAF score was 65.  

In a March 1998 private statement from Teresa O'Brien, an 
outpatient therapist at Mountain Comprehensive Care Center, 
the veteran was reported to have been receiving PTSD 
treatment since December 1992.  His present diagnosis was 
noted to be severe PTSD.  His symptoms included sleep 
disturbances, avoidance and isolating behaviors, 
hypervigilance, flashback episodes, combat dreams, and 
cognitive distortions of Vietnam experiences 
(catastrophizing).  The symptoms were reported to complicate 
the PTSD with anxiety and depression.  His anxiety and 
depression interfered with his concentration and cognitive 
thoughts that inhibited group treatment interactions.

Analysis

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's psychiatric disability have been 
properly developed, and that no further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  Where 
there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In this case, the RO evaluated the veteran under Diagnostic 
Code 9411, for PTSD.  The Board notes that effective November 
7, 1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disorders, including PTSD.  61 Fed. 
Reg. 52695-52702 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed. Reg. 52700.  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old rating criteria in making 
its decision of July 1996.  In a June 1997 Supplemental 
Statement of the Case, the RO considered the veteran's claim 
for an increased evaluation under the new rating criteria and 
confirmed and continued the 30 percent evaluation.  In light 
of Karnas, the Board will proceed to analyze the veteran's 
PTSD claim under both sets of criteria to determine if one is 
more favorable to the veteran. 

A.  Old Rating Criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of the 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all the evidence of record.  38 C.F.R. § 4.129 (1996).

According to Diagnostic Code 9411, a 30 percent evaluation is 
warranted for PTSD when evidenced by definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  To warrant a 50 percent rating, the 
veteran must demonstrate that his ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  It must be demonstrated that, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  To warrant a 70 
percent evaluation, the ability to establish and maintain 
effective or favorable relationships with people must be 
severely impaired.  It must be demonstrated that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  In a 
subsequent opinion, the General Counsel of the VA concluded 
that "definite" is to be construed as distinct, 
unambiguous, and moderately large in degree.  It represents a 
degree of social and industrial inadaptability that is more 
than moderate but less than rather large.  VAOPGCPREC 9-93.  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

In the present case, the Board is of the opinion that an 
increased evaluation of 50 percent for the veteran's PTSD is 
warranted under the old rating criteria.  The evidence of 
record shows that the veteran manifests a number of symptoms 
associated with his PTSD.  In this regard, on VA examination 
in April 1997, the veteran's symptoms were noted to include 
subjective complaints of difficulty with socialization, 
history of temper problems on job, nightmares, sleep 
difficulty, waking up with cold sweats, flashbacks, 
exaggerated startle response, history of explosive temper, 
avoidance of people, and history of hypervigilance; and 
objective findings of dysphoric mood, flattened affect, 
nightmares and insomnia. The April 1997 examination report is 
quite detailed and comprehensive, and the Board finds it 
should be afforded considerable probative value.

The Board observes that, in its December 1995 decision, the 
SSA found that the veteran's primary diagnosis of PTSD and 
secondary diagnosis of breathing problems prevented him from 
performing all work..  

Dr. Riggs, in an April 1996 private psychiatric examination 
report, diagnosed the veteran with PTSD with depression and 
anxiety attacks and indicated that the veteran was "totally 
and permanently 100 percent disabled," this opinion is not 
specifically related to the veteran's PTSD and is not 
supported by adequate clinical findings necessary to support 
a higher evaluation than 50 percent under the diagnostic 
criteria for PTSD under the old rating criteria.  The Board 
observes that Dr. Riggs indicated, in his statement, that the 
veteran was apparently unemployed due to his lung disease 
(causing him to be unable to work in the mines), rather than 
his PTSD.  Hence, this opinion lacks probative value. 

Finally, the Board considered Theresa O'Brien's March 1998 
private statement from Mountain Comprehensive Care Center.  
Although the veteran was diagnosed with severe PTSD and was 
reported to have various PTSD symptoms, including sleep 
disturbances, avoidance and isolating behaviors, 
hypervigilance, flashback episodes, combat dreams, and 
catastrophizing, the Board finds that Ms. O'Brien's statement 
lacks significant probative value, in that she is only an 
outpatient therapist, rather than a psychologist or 
psychiatrist with the necessary background for making an 
adequate PTSD diagnosis.

Viewed in its entirety then, the Board finds that the 
evidence of record paints a disability picture which is more 
consistent with a 50 percent disability rating under the old 
rating criteria.  In this regard, the evidence of record, 
including the findings of the April 1997 VA examination do 
not show that the veteran's ability to establish or maintain 
effective or favorable relationships with people is more than 
considerably impaired or by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in more than considerable 
industrial impairment, so as to warrant a 70 percent 
evaluation under Diagnostic Code 9411.  Rather, the veteran's 
current level of disability for his PTSD is more closely 
defined by the rating criteria for a 50 percent evaluation.  
Accordingly, under the old rating criteria for Diagnostic 
Code 9411, the Board determines that an increased evaluation 
for the veteran's PTSD of 50 percent is warranted.  The 
benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. § 5107.

B.  New Rating Criteria

As noted previously, effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, including PTSD.  61 Fed. Reg. 
52695.  The new rating criteria for psychiatric disabilities 
are found at 61 Fed. Reg. 52701-52702 and are now set forth 
in 38 C.F.R. Part 4, Diagnostic Code 9411, 9440 (effective 
November 7, 1996).

Under the new rating criteria for Diagnostic Code 9411, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

In the current case, in reviewing the report of the April 
1997 VA examination in light of the new rating criteria, the 
Board notes that the examiner reported that the veteran's 
quality of speech was normal and relevant.  The veteran was 
also reported to be oriented to person, place, and time and 
his impulse control was contained.  His memory was found to 
be intact and his intellectual functioning was determined to 
be within the average range.  The veteran was noted to have 
denied any current psychotic symptoms.  However, the veteran 
was also reported to have a flattened affect, a dysphoric 
mood, nightmares and insomnia, and only fair insight and 
judgment.  The veteran reported that his PTSD made it 
difficult for him to interact with people, made him nervous, 
and made him have nightmares.  He also complained that his 
PTSD made it difficult for him to sleep, caused him to have 
flashback experiences, and caused exaggerated startle 
response.  Moreover, Theresa O'Brien, an outpatient therapist 
from Mountain Comprehensive Care, indicated in her private 
medical statement, that PTSD symptoms were reported to 
include sleep disturbances, avoidance and isolated behaviors, 
hypervigilance, flashback episodes, combat dreams, and 
cognitive distortions of Vietnam experiences.   

Based on a consideration of the foregoing medical evidence, 
the Board is thus presented with a situation in which some of 
symptoms required under the new criteria for a 50 percent 
rating also have been shown. Accordingly, by regulation, the 
Board must find that entitlement to a 50 percent disability 
rating under Diagnostic Code 9411 (effective November 7, 
1996) is warranted.  

Nevertheless, the clear preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent.  
There is simply no evidence that the veteran's PTSD is 
productive of the symptoms outlined for such a rating under 
either the old or the new criteria.  It follows that the 
negative evidence is not in such a state of equipoise with 
the positive evidence on this question as to otherwise permit 
a rating in excess of 50 percent.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1998).  The evidence, however, does not show 
that PTSD has required frequent hospitalization or has 
otherwise been so unusual as to render impractical the 
application of the regular schedular provisions.  As such, a 
referral for consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.

II.  Total Disability Evaluation Based on Individual 
Unemployability
The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v.  Derwinski, 1 Vet. App. 326, 330, 
332 (1991).

The issue before the Board is whether the veteran's service-
connected PTSD which is rated at 50 percent disabling, by 
itself, and without consideration of any of his nonservice-
connected disabilities, precludes all forms of substantially 
gainful employment in the national economy which are 
consistent with his education and occupational experience and 
which would afford a living wage.  The Board finds, again 
resolving the benefit of the doubt in his favor, that the 
veteran's service-connected disorder alone precludes him from 
returning to all such forms of substantially gainful 
employment. 

In this regard, a review of the medical evidence of record 
demonstrates that the veteran's service-connected PTSD, 
considered alone, precludes all forms of substantially 
gainful employment in the national economy which are 
consistent with his education and occupational experience and 
which would afford a living wage.  The Board notes that the 
veteran is 50 years old, has a 7th grade education and his 
occupation was reported to be in the unskilled and skilled 
labor area. In this respect, in considering the medical 
evidence, the Board notes that Dr. Riggs, in her April 1996 
private psychiatric examination report, opined that the 
veteran was "totally and permanently 100 percent disabled." 
The record establishes that symptoms of PTSD experienced by 
the veteran, including nightmares, flashbacks, social 
isolation, rage, hypervigilance, insomnia, and a startle 
response, when considered in conjunction with his work 
experience and limited formal education, effectively preclude 
him from gainful employment, notwithstanding the effects of 
nonservice-connected COPD. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.340, 4.16.

Order

An increased evaluation of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

